United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-1836
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                           Milton William Ringgenberg

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Northern District of Iowa - Ft. Dodge
                                  ____________

                          Submitted: November 12, 2012
                            Filed: December 3, 2012
                                 [Unpublished]
                                 ____________

Before MURPHY, BENTON, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

      After Milton William Ringgenberg was sentenced to 70 months imprisonment
and three years supervised release for drug trafficking, he wrote several threatening
letters to the sentencing judge1 while he was incarcerated. The probation office later
requested four modifications to the terms of Ringgenberg's supervised release. A
different judge2 held a hearing on the proposed modifications and overruled
Ringgenberg's objections to two of them. Ringgenberg appeals.

       Prior to Ringgenberg's release from prison in March 2012, a probation officer
petitioned the district court to impose four special conditions of supervised release:
(1) a prohibition on contacting the sentencing judge and other named parties, (2)
mental health evaluation and treatment as needed, (3) prohibition on traveling within
45 miles of Sioux City or Fort Dodge, Iowa without prior approval, and (4) GPS
monitoring. Ringgenberg contested the travel and GPS monitoring conditions.

        At a hearing on the special conditions the probation office argued that the
measures were necessary because Ringgenberg had sent several increasingly
threatening letters, the most recent a few weeks before the hearing. The letters
contained threats against his sentencing judge, a federal prosecutor, the county
attorney, police officials, and a second judge. Ringgenberg's probation officer
testified that he believed the special conditions would help protect the officials named
in the letters. A deputy United States marshal who had conducted a risk assessment
indicated that he considered Ringgenberg to present a serious threat. Ringgenberg
himself testified that he knew his writings had been "inappropriate," but he
maintained that they had been "effective" in getting the court to grant a hearing on his
habeas petition. The district court then imposed both of the contested conditions on
Ringgenberg's release: prohibition on traveling within 45 miles of Sioux City or Fort
Dodge without the prior approval of the probation office and GPS monitoring.


      1
      The Honorable Mark W. Bennett, United States District Judge for the
Northern District of Iowa.
      2
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa, sitting by designation in the Northern District of Iowa.

                                          -2-
       We review special conditions of supervised release for abuse of discretion.
United States v. Morais, 670 F.3d 889, 895 (8th Cir. 2012). Conditions must be
reasonably related to the sentencing factors contained in 18 U.S.C. § 3553(a),
"involve[] no greater deprivation of liberty than is reasonably necessary" for the
purposes identified in § 3553(a), and be consistent with the policy statements of the
sentencing commission. 18 U.S.C. § 3583(d). One of the relevant sentencing
purposes is to protect the public from further crimes of the defendant. 18 U.S.C.
§ 3553(a). Ringgenberg argues that the travel restrictions and GPS monitoring were
not reasonably necessary because he had already agreed not to contact Judge Bennett
or the other named individuals.

        We conclude that the district court did not abuse its discretion in imposing the
travel and GPS monitoring conditions. Since Ringgenberg had previously disobeyed
orders to stop writing letters, the court could reasonably question whether
Ringgenberg would adhere to his promise not to make inappropriate contacts in the
future. The travel restriction and GPS monitoring would give the police and court
security advance notice in the event that Ringgenberg attempted to make face to face
contact with one of the parties he had threatened. The district court did not abuse its
discretion in determining that the conditions were reasonably necessary for protecting
the public.

      Accordingly, we affirm the district court's order imposing the two special
conditions of supervision.

                        ______________________________




                                          -3-